994 F.2d 843
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Mark E. RAMAGE;  Julia A. Ramage, Appellants,v.Watson VILLINES;  Ralph J. Blagg;  Carol Harbison;  CharlesW. Sharp;  Carol Simons, Appellees.
No. 93-1179.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 5, 1993.Filed:  May 11, 1993.

Before BOWMAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Mark E. Ramage and Julia A. Ramage appeal from the District Court's1 dismissal of their 42 U.S.C. § 1983 (1988) action.  We affirm.


2
The Ramages claimed below that defendants-a state court judge, the court reporter, two employees of a bank, and the bank's attorney-had conspired to violate their constitutional and civil rights in connection with a state court unlawful detainer action filed on behalf of the bank.


3
We conclude that the District Court properly dismissed this action.  The state court judge was entitled to absolute immunity for his judicial acts.   See Stump v. Sparkman, 435 U.S. 349, 362-63 (1978).  The bank's attorney was not acting under color of state law in representing his client,  see Bilal v. Kaplan, 904 F.2d 14, 15 (8th Cir. 1990) (per curiam), and the bank employees were acting solely as private parties litigating their employer's interests.  Although we acknowledge that private parties who conspire with state actors may be held liable under section 1983, we conclude that the Ramages did not allege a conspiracy with the requisite factual specificity.   See Smith v. Bacon, 699 F.2d 434, 436 (8th Cir. 1983) (per curiam).  The Ramages' remaining arguments lack merit.


4
Accordingly, we affirm the judgment of the District Court.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas